539Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is response to claims filed on 02/12/21.
Claims 1-20 are presented for examination.


Information Disclosure Statement’s
4.	The information disclosure statement(s) submitted on 08/05/21 & 03/10/22 have being considered by the examiner and made of record in the application file.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
6.       The drawings filed on 02/12/21 are accepted by the examiner.

Specification
7.	The abstract of the disclosure is objected to because it contains a legal phraseology “comprises” in line 3. Correction is required.  See MPEP § 608.01(b). The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  

Claims Objections 
8.	Claims 1, 10 & 15 are objected to because of minor informalities:  
9.	Claim 1, recites, “A method comprising: receiving, by a wireless device, a power threshold for selection of a cell, comprising a normal uplink and a supplementary uplink, for communications using a network slice; determining to use the cell for random access based on: a received power associated with the cell satisfying the power threshold; the normal uplink of the cell not operating within a frequency range of the network slice; and the supplementary uplink of the cell operating within the frequency range of the network slice; and sending, via the supplementary uplink of the cell, at least one message associated with the random access”
10.	Claim 15, recites “a method” in preamble. Thus, the preamble fail to identify “who” , “where”, or “which component” is performing this a method.
The body recite:
determining….” This step does not identify such method is performed by a wireless device”
sending….” This step does not identify such method is performed by a wireless device”
When considering individual step or as a whole, one cannot identify “who” , “where”, or “which component(s)” is/are performing “a method”.
Thus, for clarity, it is suggested to insert, at least in the preamble, “ who” , “where”, or “which component(s)” is performing “a method”.
11.	Claims 10 & 15 are also objected for the same reason as set forth above for claim 1.


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


13.	Claims 1-7, 9-12 & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over WAN Lei et al. (hereinafter referred as WAN) NPL Document, “4GV5G Spectrum Sharing: Efficient 5G deployment to serve enhanced mobile broadband and internet of things applications” December 2018 (as disclosed in the IDS), in view of Faris et al. (hereinafter referred as Faris) International Publication Number WO 2019/099361 A1 (as disclosed in the IDS).
Regarding claim 1: WAN discloses a method comprising: 
receiving, by a wireless device, a power threshold for selection of a cell, comprising a normal uplink and a supplementary uplink, for communications using a network slice  (See Page 37; each UE compares its DL reference signal received power (RSRP) measurement on the TDD carrier to the RSAP threshold configured by the network to select the UL carrier for random access [...]. If the RSRP is lower than the threshold, the UE is classified as a cell-edge UE and will request random access on the SUL carrier, while if the RSRP is higher than the threshold, the UE is treated as a cell-center UE and will select the TDD carrier for random access. [...] The 3GPP’s Release 15 defines three slice types for the so-called 5G new core, including eMBB, URLLC, and mMTC, [...] Such a service-oriented scheduling mechanism can work together with the UL carrier selection in the previously mentioned NR/LTE UL sharing. For example, the URLLC service can automatically select the SUL carrier from the outset without the need for comparing the RSRP to the appropriately configured threshold. [...] To support a pair of UL carriers in a serving cell, various specific configurations are needed. In the standardization, some of the parameters, [...] are configured for the SUL and non-SUL (TDD carrier) independently"; wherein a non- SUL (TDD carrier) carrier is a normal uplink carrier, and the URLLC service belongs to the specific URLLC network slice);
determining to use the cell for random access based on: 
a received power associated with the cell satisfying the power threshold  (See Pages 37;  "each UE compares its DL reference signal received power (RSRP) measurement on the TDD carrier to the RSAP threshold configured by the network to select the UL carrier for random access [...]. If the RSRP is lower than the threshold, the UE is classified as a cell-edge UE and will request random access on the SUL carrier, while if the RSRP is higher than the threshold, the UE is treated as a cell-center UE and will select the TDD carrier for random access); 
sending, via the supplementary uplink of the cell, at least one message associated with the random access (See Page 37;  "When determining the initial access, it is best for cell-edge users to transmit the random access preamble on the SUL carrier, while the cell-center users may be better served by selecting the higher-frequency TDD carrier for random access ").
Though, WAN discloses a network slice for URLLC is configured as corresponding to the SUL carrier in a lower frequency, while a different slice is configured for the non-SUL, TDD carrier in a higher frequency (See Page 37) but WAN does not explicitly disclose the normal uplink of the cell not operating within a frequency range of the network slice; and the supplementary uplink of the cell operating within the frequency range of the network slice.
However, Faris from the same field of endeavor discloses the normal uplink of the cell not operating within a frequency range of the network slice; and the supplementary uplink of the cell operating within the frequency range of the network slice (See Para. 0090; “he respective frequencies (or frequency bands) of the DL, RUL and/or SUL carriers may be the same or different. For example, the frequency (or frequency band) of the SUL carrier may be higher or lower than the frequency (or frequency band) of the DL carrier and/or the RUL carrier. The RUL and SUL carriers may include respective configurations for power control settings”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the normal uplink of the cell not operating within a frequency range of the network slice; and the supplementary uplink of the cell operating within the frequency range of the network slice as taught by Faris in the system of WAN  to be able to extend its transmission range by selecting the lower frequency UL carrier (See Para. 0002; line 8).
Regarding claim 2: The combination of WAN and Faris disclose a method.
Furthermore, WAN discloses a method, wherein the determining to use the cell for the random access comprises determining the cell from a plurality of cells comprising a first cell and a second cell, wherein the second cell comprises the supplementary uplink, and wherein a received power associated with the first cell does not satisfy the power threshold (See Page 37; "each UE compares its DL reference signal received power (RSRP) measurement on the TDD carrier to the RSAP threshold configured by the network to select the UL carrier for random access [...]. If the RSRP is lower than the threshold, the UE is classified as a cell-edge UE and will request random access on the SUL carrier, while if the RSRP is higher than the threshold, the UE is treated as a cell-center UE and will select the TDD carrier for random access).
Regarding claim 3: The combination of WAN and Faris disclose a method.
Furthermore, WAN discloses a method, further comprising: determining to communicate one or more packets associated with the network slice; and sending, via the supplementary uplink of the cell, the one or more packets associated with the network slice: in a message comprising a random access preamble; or after receiving a random access response (See page 37;  after the transmission of a random access preamble for initial access, the UE will connect to the base station and transmit packets with the associated network slice (eMBB, URLLC or mMTC).
Regarding claim 4: The combination of WAN and Faris disclose a method.
Furthermore, Faris discloses a method, wherein the receiving the power threshold is based on a received power of the cell satisfying an initial power threshold, and wherein the receiving the power threshold comprises receiving a system information block, of the cell, comprising the power threshold (See paragraph 0094; which discloses: " The WTRU, operating in the cell 200 for example, may perform initial access using the RUL carrier and/ or the SUL carrier. In an example, the WTRU may select the SUL carrier for initial access, for example, when an attribute of the DL carrier of the serving cell may be below a threshold, such as a configured threshold. The attribute of the DL carrier may be associated with any suitable threshold, such as a minimum reference signal received power (RSRP). The base station 202 of the cell 200 may broadcast an SUL configuration via any suitable signaling, such as in (e.g., minimum) system information (SI) for the cell 200).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the receiving the power threshold is based on a received power of the cell satisfying an initial power threshold, and wherein the receiving the power threshold comprises receiving a system information block, of the cell, comprising the power threshold as taught by Faris in the system of WAN  to be able to extend its transmission range by selecting the lower frequency UL carrier (See Para. 0002; line 8).
Regarding claim 5: The combination of WAN and Faris disclose a method.
Furthermore, WAN discloses a method, wherein the received power satisfying the power threshold comprises the received power being greater than or equal to the power threshold (See Page 37; "each UE compares its DL reference signal received power (RSRP) measurement on the TDD carrier to the RSAP threshold configured by the network to select the UL carrier for random access [...]. If the RSRP is lower than the threshold, the UE is classified as a cell-edge UE and will request random access on the SUL carrier, while if the RSRP is higher than the threshold, the UE is treated as a cell-center UE and will select the TDD carrier for random access).
Regarding claim 6: The combination of WAN and Faris disclose a method.
Furthermore, Faris discloses a method,  further comprising deprioritizing a second cell based on at least a portion of a supplementary uplink of the second cell not operating within the frequency range of the network slice (See Para. 0099; which discloses that "The WTRU may be configured for initial access, such as when the WTRU is in IDLE mode and/or when the WTRU determines that it should establish a RRC connection to the system. The configuration of the initial BWP may include a configuration for random access).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include deprioritizing a second cell based on at least a portion of a supplementary uplink of the second cell not operating within the frequency range of the network slice as taught by Faris in the system of WAN  to be able to extend its transmission range by selecting the lower frequency UL carrier (See Para. 0002; line 8).
Regarding claim 7: The combination of WAN and Faris disclose a method.
Furthermore, WAN discloses a method, further comprising receiving at least one parameter indicating at least one of: the frequency range of the network slice; a frequency range of the normal uplink; or a frequency range of the supplementary uplink (See D1 on page 38, left column, line 9 - line 13: "[...] Another example is DC_1-SUL_n78-n84, in which “DC” means that the dual-connectivity-aided UE is configured with both LTE and NR. The LTE cell is on LTE band 1 and the NR cell is on band n78, with an additional SUL carrier on band n8é4 [...]"; in combination with Table 2 in page 38, which depicts the frequency ranges for each frequency ID (i.e., n78, n84, etc.). Besides, a frequency range of the network slice is implicit in D1 on page 35, left column, line 29 - right column, line 4: "NR/LTE frequency sharing also provides unified support for diverse loT and eMBB services, including the following aspects: 1) In a 5G NR operation, a cell can include both a TDD carrier and an SUL carrier. 2) A unified eMBB and loT TDD DL/UL frame structure configuration can be used by a high-frequency TDD carrier. The eMBB-optimized configuration imposes no detrimental impact on low-latency loT devices because a pair of ULs are available for transmission, and the tele traffic of the low-latency loT devices can be offloaded to an SUL carrier).
Regarding claim 9: The combination of WAN and Faris disclose a method.
Furthermore, Faris discloses a method, further comprising receiving: a logical channel identifier of a logical channel associated with the network slice; and a parameter indicating that the logical channel is associated with the frequency range of the network slice (See  paragraphs [0101] - [0102] discloses that "[...] the WTRU may be configured with one or more BWPs for a specific type of data transfer, such as those supporting URLLC services. [...] logical channels may be restricted to transmission on certain BWPs and/or other criteria used here for selecting an appropriate UL carrier for transmission may be similarly used for selecting an appropriate BWP for transmission"; wherein a network slice is implied by a specific type of data transfer (see paragraph [0063]: "[...] different network slices may be established for different use cases such as services relying on ultra- reliable low latency (URLLC) access [...]"). Furthermore, a BWP is a frequency range which implies that a logical channel associated to the frequency range is also associated to a particular network slice).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include receiving: a logical channel identifier of a logical channel associated with the network slice; and a parameter indicating that the logical channel is associated with the frequency range of the network slice as taught by Faris in the system of WAN  to be able to extend its transmission range by selecting the lower frequency UL carrier (See Para. 0002; line 8).
Regarding claim 10: WAN discloses a method comprising: 
receiving, by a wireless device, a power threshold for selection of a cell, comprising a normal uplink and a supplementary uplink, for communications using a network slice (See Page 37; each UE compares its DL reference signal received power (RSRP) measurement on the TDD carrier to the RSAP threshold configured by the network to select the UL carrier for random access [...]. If the RSRP is lower than the threshold, the UE is classified as a cell-edge UE and will request random access on the SUL carrier, while if the RSRP is higher than the threshold, the UE is treated as a cell-center UE and will select the TDD carrier for random access. [...] The 3GPP’s Release 15 defines three slice types for the so-called 5G new core, including eMBB, URLLC, and mMTC, [...] Such a service-oriented scheduling mechanism can work together with the UL carrier selection in the previously mentioned NR/LTE UL sharing. For example, the URLLC service can automatically select the SUL carrier from the outset without the need for comparing the RSRP to the appropriately configured threshold. [...] To support a pair of UL carriers in a serving cell, various specific configurations are needed. In the standardization, some of the parameters, [...] are configured for the SUL and non-SUL (TDD carrier) independently"; wherein a non- SUL (TDD carrier) carrier is a normal uplink carrier, and the URLLC service belongs to the specific URLLC network slice); 
determining to use the cell for random access based on: 
a received power associated with the cell satisfying the power threshold (See Pages 37;  "each UE compares its DL reference signal received power (RSRP) measurement on the TDD carrier to the RSAP threshold configured by the network to select the UL carrier for random access [...]. If the RSRP is lower than the threshold, the UE is classified as a cell-edge UE and will request random access on the SUL carrier, while if the RSRP is higher than the threshold, the UE is treated as a cell-center UE and will select the TDD carrier for random access); 
sending, via the supplementary uplink of the cell, at least one message associated with the random access (See Pages 37;  "each UE compares its DL reference signal received power (RSRP) measurement on the TDD carrier to the RSAP threshold configured by the network to select the UL carrier for random access [...]. If the RSRP is lower than the threshold, the UE is classified as a cell-edge UE and will request random access on the SUL carrier, while if the RSRP is higher than the threshold, the UE is treated as a cell-center UE and will select the TDD carrier for random access).
Though, WAN discloses a network slice for URLLC is configured as corresponding to the SUL carrier in a lower frequency, while a different slice is configured for the non-SUL, TDD carrier in a higher frequency (See Page 37) but WAN does not explicitly disclose the normal uplink of the cell not operating within a frequency range of the network slice; and the supplementary uplink of the cell operating within the frequency range of the network slice.
However, Faris from the same field of endeavor discloses the normal uplink of the cell not operating within a frequency range of the network slice; and the supplementary uplink of the cell operating within the frequency range of the network slice (See Para. 0090; “he respective frequencies (or frequency bands) of the DL, RUL and/or SUL carriers may be the same or different. For example, the frequency (or frequency band) of the SUL carrier may be higher or lower than the frequency (or frequency band) of the DL carrier and/or the RUL carrier. The RUL and SUL carriers may include respective configurations for power control settings”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the normal uplink of the cell not operating within a frequency range of the network slice; and the supplementary uplink of the cell operating within the frequency range of the network slice as taught by Faris in the system of WAN  to be able to extend its transmission range by selecting the lower frequency UL carrier (See Para. 0002; line 8).
Regarding claim 11: The combination of WAN and Faris disclose a method.
Furthermore, Faris discloses a method, further comprising: determining to communicate one or more packets associated with the network slice; and sending, via the supplementary uplink of the cell, the one or more packets associated with the network slice: in a message comprising a random access preamble; or after receiving a random access response (See Para. 0098 discloses that "[...] Each BWP may be characterized (e.g., via configuration aspects) by a subcarrier spacing [...]"; in combination with D2 on paragraph [0101] which discloses that "[...] the WITRU may be configured with one or more BWPs for a specific type of data transfer, such as those supporting URLLC services [...]"; wherein a network slice is implied by a specific type of data transfer (see paragraph [0063]: "[...] different network slices may be established for different use cases such as services relying on ultra-reliable low latency (URLLC) access [...]"). Finally, D2 on paragraph [0114] discloses that "The activation, selection and/or switching of the RUL and/or SUL carriers [...] may be based on one or more of the following attributes: [...] (iii) sub carrier spacing (SCS) used for transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include determining to communicate one or more packets associated with the network slice; and sending, via the supplementary uplink of the cell, the one or more packets associated with the network slice: in a message comprising a random access preamble; or after receiving a random access response as taught by Faris in the system of WAN  to be able to extend its transmission range by selecting the lower frequency UL carrier (See Para. 0002; line 8).
Regarding claim 12: The combination of WAN and Faris disclose a method.
Furthermore, Faris discloses a method,  further comprising deprioritizing a second cell based on at least a portion of a supplementary uplink of the second cell not operating within the frequency range of the network slice (See Para. 0099; which discloses that "The WTRU may be configured for initial access, such as when the WTRU is in IDLE mode and/or when the WTRU determines that it should establish a RRC connection to the system. The configuration of the initial BWP may include a configuration for random access).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include deprioritizing a second cell based on at least a portion of a supplementary uplink of the second cell not operating within the frequency range of the network slice as taught by Faris in the system of WAN  to be able to extend its transmission range by selecting the lower frequency UL carrier (See Para. 0002; line 8).
Regarding claim 14: The combination of WAN and Faris disclose a method.
Furthermore, Faris discloses a method, further comprising receiving: a logical channel identifier of a logical channel associated with the network slice; and a parameter indicating that the logical channel is associated with the frequency range of the network slice (See  paragraphs [0101] - [0102] discloses that "[...] the WTRU may be configured with one or more BWPs for a specific type of data transfer, such as those supporting URLLC services. [...] logical channels may be restricted to transmission on certain BWPs and/or other criteria used here for selecting an appropriate UL carrier for transmission may be similarly used for selecting an appropriate BWP for transmission"; wherein a network slice is implied by a specific type of data transfer (see paragraph [0063]: "[...] different network slices may be established for different use cases such as services relying on ultra- reliable low latency (URLLC) access [...]"). Furthermore, a BWP is a frequency range which implies that a logical channel associated to the frequency range is also associated to a particular network slice).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include receiving: a logical channel identifier of a logical channel associated with the network slice; and a parameter indicating that the logical channel is associated with the frequency range of the network slice as taught by Faris in the system of WAN  to be able to extend its transmission range by selecting the lower frequency UL carrier (See Para. 0002; line 8).
Regarding claim 15: WAN discloses method a method comprising: 
receiving, by a wireless device, a power threshold for cell selection for communications using a network slice (See Page 37; each UE compares its DL reference signal received power (RSRP) measurement on the TDD carrier to the RSAP threshold configured by the network to select the UL carrier for random access [...]. If the RSRP is lower than the threshold, the UE is classified as a cell-edge UE and will request random access on the SUL carrier, while if the RSRP is higher than the threshold, the UE is treated as a cell-center UE and will select the TDD carrier for random access. [...] The 3GPP’s Release 15 defines three slice types for the so-called 5G new core, including eMBB, URLLC, and mMTC, [...] Such a service-oriented scheduling mechanism can work together with the UL carrier selection in the previously mentioned NR/LTE UL sharing. For example, the URLLC service can automatically select the SUL carrier from the outset without the need for comparing the RSRP to the appropriately configured threshold. [...] To support a pair of UL carriers in a serving cell, various specific configurations are needed. In the standardization, some of the parameters, [...] are configured for the SUL and non-SUL (TDD carrier) independently"; wherein a non- SUL (TDD carrier) carrier is a normal uplink carrier, and the URLLC service belongs to the specific URLLC network slice); 
determining to use a cell, from among a plurality of cells comprising a first cell and a second cell, for random access based on: 
a received power associated with the first cell not satisfying the power threshold (See Pages 37;  "each UE compares its DL reference signal received power (RSRP) measurement on the TDD carrier to the RSAP threshold configured by the network to select the UL carrier for random access [...]. If the RSRP is lower than the threshold, the UE is classified as a cell-edge UE and will request random access on the SUL carrier, while if the RSRP is higher than the threshold, the UE is treated as a cell-center UE and will select the TDD carrier for random access); 
a received power associated with the second cell satisfying the power threshold (See Pages 37;  "each UE compares its DL reference signal received power (RSRP) measurement on the TDD carrier to the RSAP threshold configured by the network to select the UL carrier for random access [...]. If the RSRP is lower than the threshold, the UE is classified as a cell-edge UE and will request random access on the SUL carrier, while if the RSRP is higher than the threshold, the UE is treated as a cell-center UE and will select the TDD carrier for random access); and 
sending, via the second cell, at least one message associated with the random access (See Pages 37;  "each UE compares its DL reference signal received power (RSRP) measurement on the TDD carrier to the RSAP threshold configured by the network to select the UL carrier for random access [...]. If the RSRP is lower than the threshold, the UE is classified as a cell-edge UE and will request random access on the SUL carrier, while if the RSRP is higher than the threshold, the UE is treated as a cell-center UE and will select the TDD carrier for random access).
Though, WAN discloses a network slice for URLLC is configured as corresponding to the SUL carrier in a lower frequency, while a different slice is configured for the non-SUL, TDD carrier in a higher frequency (See Page 37) but WAN does not explicitly disclose the normal uplink of the cell not operating within a frequency range of the network slice; and the supplementary uplink of the cell operating within the frequency range of the network slice.
However, Faris from the same field of endeavor discloses the normal uplink of the cell not operating within a frequency range of the network slice; and the supplementary uplink of the cell operating within the frequency range of the network slice (See Para. 0090; “he respective frequencies (or frequency bands) of the DL, RUL and/or SUL carriers may be the same or different. For example, the frequency (or frequency band) of the SUL carrier may be higher or lower than the frequency (or frequency band) of the DL carrier and/or the RUL carrier. The RUL and SUL carriers may include respective configurations for power control settings”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the normal uplink of the cell not operating within a frequency range of the network slice; and the supplementary uplink of the cell operating within the frequency range of the network slice as taught by Faris in the system of WAN  to be able to extend its transmission range by selecting the lower frequency UL carrier (See Para. 0002; line 8).
Regarding claim 16: The combination of WAN and Faris disclose a method.
Furthermore, WAN discloses a method, further comprising: determining to communicate one or more packets associated with the network slice; and sending, via the supplementary uplink of the cell, the one or more packets associated with the network slice: in a message comprising a random access preamble; or after receiving a random access response (See page 37;  after the transmission of a random access preamble for initial access, the UE will connect to the base station and transmit packets with the associated network slice (eMBB, URLLC or mMTC).
Regarding claim 17: The combination of WAN and Faris disclose a method.
Furthermore, Faris discloses a method, wherein the receiving the power threshold is based on a received power of the cell satisfying an initial power threshold, and wherein the receiving the power threshold comprises receiving a system information block, of the cell, comprising the power threshold (See Para. 0094; which discloses: " The WTRU, operating in the cell 200 for example, may perform initial access using the RUL carrier and/ or the SUL carrier. In an example, the WTRU may select the SUL carrier for initial access, for example, when an attribute of the DL carrier of the serving cell may be below a threshold, such as a configured threshold. The attribute of the DL carrier may be associated with any suitable threshold, such as a minimum reference signal received power (RSRP). The base station 202 of the cell 200 may broadcast an SUL configuration via any suitable signaling, such as in (e.g., minimum) system information (SI) for the cell 200).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the receiving the power threshold is based on a received power of the cell satisfying an initial power threshold, and wherein the receiving the power threshold comprises receiving a system information block, of the cell, comprising the power threshold as taught by Faris in the system of WAN  to be able to extend its transmission range by selecting the lower frequency UL carrier (See Para. 0002; line 8).
Regarding claim 18: The combination of WAN and Faris disclose a method.
Furthermore, WAN discloses a method, further comprising receiving at least one parameter indicating at least one of: the frequency range of the network slice; a frequency range of the normal uplink; or a frequency range of the supplementary uplink (See D1 on page 38, left column, line 9 - line 13: "[...] Another example is DC_1-SUL_n78-n84, in which “DC” means that the dual-connectivity-aided UE is configured with both LTE and NR. The LTE cell is on LTE band 1 and the NR cell is on band n78, with an additional SUL carrier on band n8é4 [...]"; in combination with Table 2 in page 38, which depicts the frequency ranges for each frequency ID (i.e., n78, n84, etc.). Besides, a frequency range of the network slice is implicit in D1 on page 35, left column, line 29 - right column, line 4: "NR/LTE frequency sharing also provides unified support for diverse loT and eMBB services, including the following aspects: 1) In a 5G NR operation, a cell can include both a TDD carrier and an SUL carrier. 2) A unified eMBB and loT TDD DL/UL frame structure configuration can be used by a high-frequency TDD carrier. The eMBB-optimized configuration imposes no detrimental impact on low-latency loT devices because a pair of ULs are available for transmission, and the tele traffic of the low-latency loT devices can be offloaded to an SUL carrier).
Regarding claim 19: The combination of WAN and Faris disclose a method.
Furthermore, Faris discloses a method, wherein the receiving the power threshold is based on a received power of the cell satisfying an initial power threshold, and wherein the receiving the power threshold comprises receiving a system information block, of the cell, comprising the power threshold (See Para. 0094; which discloses: " The WTRU, operating in the cell 200 for example, may perform initial access using the RUL carrier and/ or the SUL carrier. In an example, the WTRU may select the SUL carrier for initial access, for example, when an attribute of the DL carrier of the serving cell may be below a threshold, such as a configured threshold. The attribute of the DL carrier may be associated with any suitable threshold, such as a minimum reference signal received power (RSRP). The base station 202 of the cell 200 may broadcast an SUL configuration via any suitable signaling, such as in (e.g., minimum) system information (SI) for the cell 200).
Regarding claim 20: The combination of WAN and Faris disclose a method.
Furthermore, Faris discloses a method, further comprising receiving: a logical channel identifier of a logical channel associated with the network slice; and a parameter indicating that the logical channel is associated with the frequency range of the network slice (See  paragraphs [0101] - [0102] discloses that "[...] the WTRU may be configured with one or more BWPs for a specific type of data transfer, such as those supporting URLLC services. [...] logical channels may be restricted to transmission on certain BWPs and/or other criteria used here for selecting an appropriate UL carrier for transmission may be similarly used for selecting an appropriate BWP for transmission"; wherein a network slice is implied by a specific type of data transfer (see paragraph [0063]: "[...] different network slices may be established for different use cases such as services relying on ultra- reliable low latency (URLLC) access [...]"). Furthermore, a BWP is a frequency range which implies that a logical channel associated to the frequency range is also associated to a particular network slice).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include receiving: a logical channel identifier of a logical channel associated with the network slice; and a parameter indicating that the logical channel is associated with the frequency range of the network slice as taught by Faris in the system of WAN  to be able to extend its transmission range by selecting the lower frequency UL carrier (See Para. 0002; line 8).


14.	Claims 8 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over WAN, in view of Faris, further in view of Freda et al. (hereinafter referred as Freda) International Publication Number WO 2019/099463 A1 (as disclosed in the IDS).
Regarding claims 8 & 13: The combination of WAN and Faris disclose all the limitations of the claimed invention with an exception of receiving, by a lower layer of the wireless device from a higher layer of the wireless device, an indication to initiate a service associated with the network slice; and sending, by the wireless device and using the network slice, at least one packet.
However, Freda from the same field of endeavor discloses receiving, by a lower layer of the wireless device from a higher layer of the wireless device, an indication to initiate a service associated with the network slice; and sending, by the wireless device and using the network slice, at least one packet (See Para. [0064] which discloses that "[...] different network slices may be established for different use cases such as services relying on ultra-reliable low latency (URLLC) access, services relying on enhanced massive mobile broadband (eMBB) access, services for machine type communication (MTC) access, and/or the like [...]"; in combination with paragraph [0118], which discloses that "[...] a WIRU may be provided with multiple RSRP thresholds for deciding between initial access on SUL or RUL. [...] A WTRU may associate a threshold [...] with [...] service type defined at the higher layers (e.g., NAS or application layer) [...]"; and further in combination with paragraph [0148], which discloses that "A WTRU may [...] initiate a procedure in lower layers that may be associated with informing an NW of a UL switch. Upper layer(s) may initiate one or more lower-layer procedures such as, for example, one or more of the following: (i) initiation of a RACH procedure [...]"; wherein sending a packet in the RACH procedure).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include receiving, by a lower layer of the wireless device from a higher layer of the wireless device, an indication to initiate a service associated with the network slice; and sending, by the wireless device and using the network slice, at least one packet as taught by Fared in the combined system of Faris and WAN  to select a UL carrier (e.g. SUL/RUL) on which to initiate re-establishment. Procedures may be provided for UL selection of a system information (SI) request in the presence of an SUL/RUL (See Para. 0003; lines 15-16).



Conclusion
15.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Ng et al. 2019/0387461 A1 (Title: Method of radio front-end beam management for 5G terminals) (See Abstract, Para. 00128 & 0132).
	B.	Chen et al. 2019/0110300 A1 (Title: Random access channel resource selection in multi-beam environment) (See abstract, Para. 0003-0004 & 0105).
	C.	Lee et al. 2019/0045345 A1 (Title: Method for transmitting and receiving D2D signal in wireless communication system, and apparatus therefore) (See abstract, Para. 0105, 0145 & 0184).

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469